DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Fisher (Reg.73616) on 3/28/2022.

The application has been amended as follows:   Claim 29 is canceled.

CLAIMS:
29. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11,13-18,20 and 23-24 are allowed.
Applicant’s invention is drawn to a method for an infrastructure equipment acting as a target for a handover of a wireless communications device and a method for an infrastructure equipment acting as a source for a handover of a wireless communications device.
Independent claims 1 and 13 are allowed for the following reasons.
Applicant's independent claim 1 recites, inter alia, in response to the integrity protection scheme for the user plane data being supported by the target infrastructure equipment, receiving in the handover request 2Application No. 16/625,748 Reply to Office Action of June 25, 2021 message an information element directing the target infrastructure equipment to enable the integrity protection scheme for transmitting or receiving user plane data via the target infrastructure equipment.  
Applicant's independent claim 13 recites, inter alia, determining, from the wireless communications network, whether or not, the target infrastructure equipment is enabled to support the integrity protection scheme, and in response to the target infrastructure equipment being enabled to support the integrity protection scheme, including in the handover request message an information element directing the target infrastructure equipment to enable the integrity protection scheme for transmitting or receiving user plane data via the target infrastructure equipment.  
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-11, 14-18, 20 and 23-24 are allowed for the reasons above as they depend upon the allowed independent claims 1 and 13.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 9/20/2021 and allowable subject matter as indicated in office action issued 6/25/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647